Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 10/25/2021.


Allowable Subject Matter


2.	Claims 1-44 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's arguments, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1-24 are not alluded to in the combined art of Mikan, Lund and Glasser. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Mikan, Lund and Glasser does not teach or suggest "each of the message module interfaces executes on a processor at one of the network nodes to detect message traffic at the network node from other network nodes of the plurality of network nodes and to determine one or more message characteristics of each of the messages; a rules memory that stores one or more logic rules; and one or more filtering units stored in and executed on a processor and coupled to the rules memory, each of the filtering units including; a syntax filtering module, and a volume filtering module, wherein the syntax filtering module executes on the processor and applies one or more logic rules stored in the rules memory based on the message characteristic information to pass the message, to halt the message, or to pass the message to the volume filtering module; wherein the volume filtering module counts the number of messages having a particular set of message characteristics to determine a message count and halts the message having the particular set of message characteristics based on the message count exceeding a predetermined threshold stored in the rules memory" as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Mikan, Lund and Glasser. So, all the dependent claims 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1-44 are patentable.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436